     Case 1:19-cr-00064-GHW Document 103 Filed 06/21/21 Page 1 of 4




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005



STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                       June 21, 2021


Honorable Gregory H. Woods
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Natalie Mayflower Sours Edwards,
               19-cr-00064 (GHW)

Dear Judge Woods:

       I write to reply to the government’s June 14, 2021 opposition (“Gov. Opp.”)
to the defense letter motion of June 4, 2021 (“Def. Motion”).

         One of the key arguments the government makes in urging this Court to
deny the defense motion to seal the government’s letter of July 9, 2020, and
Exhibit A thereto (PACER document 55) is that a violation of the Privacy Act may
be redressed through a civil suit. Gov. Opp. at 5. However, the fact that Dr. Sours
Edwards may be able to sue FinCEN for disclosing materials she asserts were
covered by the Privacy Act does not mean that this Court lacks the authority to
order that the material be sealed on this Court’s docket. As one of the cases the
government cites in its submission holds, a Court has the inherent authority to
deal with matters related to documents filed on its own docket. Gambale v.
Deutsche Bank AG, 377 F.3d 133, 140-41 (2d Cir. 2004)(“It is, moreover,
fundamental that ‘[e]very court has supervisory power over its own records and
files.’”), citing Nixon v. Warner Communications, Inc. 435 U.S. 589, 598 (1978). 1



       1
       Thus, the standard the government cites for what a defendant must show
to warrant relief in a civil suit brought under 5 U.S.C. §552a(g), is inapplicable
here. See Gov. Opp. at 3.
    Case 1:19-cr-00064-GHW Document 103 Filed 06/21/21 Page 2 of 4




       Nor does this Court lack the power to order the relief requested because it
would constitute injunctive relief as the government asserts. Gov. Opp. at 7. As
the Second Circuit found in Gambale, a court can order that documents, or
portions of documents, that have been filed on the court’s docket be sealed.
Gambale, 377 F.3d at 144. In Gambale, the plaintiff sued her employer,
Deutsche Bank, alleging employment discrimination. The parties entered into a
Stipulation of Settlement, which bound both sides to keep the details of the
agreement confidential. During a conference held to present a Stipulation of
Discontinuance to the Court, the District Judge elicited the amount of the
settlement. The conference was “reduced to transcript form and filed.” Id. at 143.
Over the bank’s objection, the District Court also ordered that other documents
that had been sealed be made available to the public. In its unsealing order,
which was subsequently incorporated into an opinion that Lexis and Westlaw
published in their online databases, the District Court stated the size of the
settlement.

       On appeal the Bank argued, inter alia, that the transcript of the hearing in
which the settlement amount was discussed should not be available to the public.
The Second Circuit agreed and ordered that the transcript of the conference be
sealed unless until all confidential information were redacted. Id. at 144.2

       This Court can order that the Government’s July 9, 2020 letter and Exhibit
A thereto (PACER document 55) be sealed.

       This Court should also reject the government’s assertion that the records at
issue here, which were filed on the Merit Systems Protection Board (“MSPB”)
docket, are not covered by the Privacy Act. See Gov. Opp. at 6. The MSPB is an
“agency” within the meaning of 5 U.S.C. §552a. It is an “authority of the
government of the United States” not specifically excluded from the definition. 5
U.S.C. §551(1). It maintains a system of records, which is defined as “a group of
any records under the control of any agency from which information is retrieved
by the name of the individual or some other identifying number, symbol, or other
identifying particular assigned to the individual.” 5 U.S.C. §552a(a)(5).




      2
        In responding to Dr. Edwards’ application that Exhibit C to the
government’s October 26, 2020 sentencing submission (PACER document 82-
3), be sealed, the government also cites Gambale. Gov. Opp. at 5. The
government is correct that in Gambale, the Second Circuit declined to order that
the District Court’s unsealing order and opinion, which discussed confidential
details about the settlement that were not previously part of the record, be
sealed. The Circuit reasoned that however confidential the details of the
settlement may have been before the order and opinion were published by
Westlaw and LEXIS, after publication they were “confidential no longer.”
Gambale, 377 F.3d at 144.

                                        2
    Case 1:19-cr-00064-GHW Document 103 Filed 06/21/21 Page 3 of 4




        The Board itself takes the position that the records it maintains are
governed by the Privacy Act and must be protected unless they fall within a
defined exception. See https://www.mspb.gov/privacy/compliance.htm. See also
5 C.F.R. §1205.4 (a): “Except as provided in 5 U.S.C. 552a(b), the Board will not
disclose any personal record information from systems of records it maintains to
any individual other than the individual to whom the record refers, or any other
agency, without the express written consent of the individual to whom the record
refers, or his or her representative or attorney.”

         The government does not appear to claim that MSPB records are not
covered by the Privacy Act generally but rather that the record it filed as Exhibit A
to its July 9, 2020 letter is not covered. According to the government, this
material was disclosed to the United States Attorney’s Office for the Southern
District of New York by counsel for FinCEN. The government asserts that the
“[f]iling was served on FinCEN by the defendant herself,3 who determined its
contents, and it was thereafter maintained by FinCEN’s in-house lawyers for the
purpose of defending FinCEN against the defendant.” Gov. Opp. at 6. Thus, the
argument goes, the material did not come from a system of records within the
meaning of the Privacy Act. Id.

        In support of this proposition, the government relies on Bechhoefer v. U.S.
Dep’t of Justice, 312 F.3d 563 (2d Cir. 2002)(“Bechhoefer II”). Gov. Opp. at 6.
Bechhoefer II does not govern resolution of this issue in this case. In Bechhoefer
II, the issue was whether a letter Bechhoefer had sent to the local DEA office
complaining about conduct certain local government purportedly were engaged
in fell within the prescriptions of the Privacy Act. The letter was kept in a DEA
agent’s drawer. Neither the letter nor the material it contained was incorporated
into any report. The letter was not filed in any electronic or paper file. The DEA
subsequently faxed copies of the letter to one of the officials named by
Bechhoefer. Bechhoefer brought a civil suit, alleging, inter alia, that
dissemination of the letter violated the Privacy Act. In those circumstances, the
Second Circuit determined that the letter was not part of a system of records kept
by the DEA: The letter, which sat in an Agent’s desk, had not become
incorporated into a record-keeping system under the Agency’s control.

      Here, in contrast, Exhibit A was filed on the MSBP docket and became part
of that agency’s “system of records.”

       The government also asserts that the First Amendment and common-law
right of access to material filed in connection with judicial proceedings bar this
Court from granting the requested relief. First, as the Second Circuit noted in
Gambale, this argument has a “troubling element of bootstrapping”: Because the
government filed the assertedly private documents, the documents lost their

       3
        The documents were “served” on FinCEN by Dr. Edwards’ filing them
electronically on the MSPB e-filing system (e-Appeal On Line).

                                         3
      Case 1:19-cr-00064-GHW Document 103 Filed 06/21/21 Page 4 of 4




(claimed) protection against disclosure. 4 If the government’s argument were
correct virtually any document could not be sealed after it was filed. Clearly, this
is not accurate.

        More significantly, as the government notes in its submission, the right of
access does not mean “that any document filed by a party must be made publicly
available in whole or in part.” Gov. Opp. at 4, citing Lugosch v. Pyramid Co. of
Obodaga, 435 F.3d 110, 119 (2d Cir. 2006). The right of access extends only to
judicial documents, a term of art that means documents that are “relevant to the
performance of the judicial function and useful in the judicial process.” Id. at 119,
quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995). There is no
indication that the documents at issue here – the government’s July 9, 2020 letter
to the Court and accompanying Exhibit A, or Exhibit C to the government’s
October 26, 2020 sentencing submission5 – were key to this Court’s sentencing
decision. Thus, they should not be considered judicial documents merely
because the government filed them.


                                                 Respectfully submitted,


                                                 _________/s/____________
                                                 Stephanie Carvlin


cc:    AUSA Kimberly Ravener
       AUSA Daniel Richenthal (via ECF)




       4
         See Gambale, 377 F.3d at 143, n.8.
       5
         The July 17, 2020 decision of Administrative Judge Andrew Dunnaville is
an initial decision, as noted on the document itself. Dr. Sours Edwards’ appellate
petition for review remains pending before the Merit Systems Protection Board.

                                         4
